DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Status of Claims
Claims 1, 11, 15 and 21 are amended.  Claims 1-21 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, 10, 15, 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furukawa (JP 2017009762 A).
Regarding claims 1 and 15, Furukawa discloses a projection system, comprising a first projector (projection apparatus 1000 of fig. 2a) and a second projector (projection apparatus 1500 of fig. 2a), wherein 
the first projector (1000) is configured to project a first grid picture (guide 2100, 2110 and background area 2210 of fig. 2a) onto a projection surface (projection screen 2000 of fig. 2a); and 
the second projector (1500) is configured to project a second grid picture (guide 2600, 2610 and background area 2710 of fig. 2a) onto the projection surface (projection screen 2500 of fig. 2a), and the second grid picture (2600, 2610 and 2710) and the first grid picture (2100, 2110 and 2210) are blended into a blended projection picture (illustrated in fig. 2), wherein an outer contour of the first grid picture is rectangular (illustrated in fig. 2a; the guides are strip-shaped), entire area surrounded by the outer contour of the first grid picture is filled with grids of the first grid picture (illustrated in fig. 2a portions 2200 and 2210 have grids), 
an outer contour of the second grid picture is rectangular (illustrated in fig. 2a; the guides are strip-shaped), and entire area surrounded by the outer contour of the second grid picture is filled with grids of the second grid picture (illustrated in fig. 2a portions 2700 and 2710 have grids), 
the first grid picture (2100 and 2110) comprises a first overlap region (illustrated in fig. 2c), and grid lines of the first overlap region are displayed in a first color (pg. 4, 2nd paragraph; Next, the colors of the guide (2100, 2110, 2600, 2610) and the background area (2200, 2210, 2700, 2710) will be described. As described above, in the subsequent alignment, the purpose is to connect the projection screen 2000 and the projection screen 2500 so that the guide 2100 and the guide 2600 are overlapped (the guide 2110 and the guide 2610 are overlapped).  At this time, in order to make the user clearly see whether or not such connection is completed, in FIG. 2, the colors of the guides 2100 and 2110 are red (R = 128, G = 0, B = 0)), wherein 
the second grid picture (2600 and 2610) comprises a second overlap region, and grid lines of the second overlap region are displayed in a second color (pg. 4, 2nd paragraph; Next, the colors of the guide (2100, 2110, 2600, 2610) and the background area (2200, 2210, 2700, 2710) will be described. As described above, in the subsequent alignment, the purpose is to connect the projection screen 2000 and the projection screen 2500 so that the guide 2100 and the guide 2600 are overlapped (the guide 2110 and the guide 2610 are overlapped). . At this time, in order to make the user clearly see whether or not such connection is completed, in FIG. 2, The color of the guides 2600 and 2610 is green (R = 0, G = 128, B = 0), wherein 
the first color and the second color are complementary colors (red and green are complementary colors), so that when the blended projection picture is formed, grid lines of an overlap region of the first grid picture and the second grid picture are displayed in a recognition color (pg. 4, 2nd paragraph; The values of R and G are made smaller. That is, in a state where the background region 2210 and the background region 2710 are completely overlapped, the color at an arbitrary position on the background region 2210 (background region 2710) is yellow (R = 128, G = 128, B = 0)).

Regarding claims 2 and 16, Furukawa discloses wherein the first grid picture (2100, 2110 and 2210) comprises a first non-overlap region (background area 2210 of fig. 2a-2c), the second grid picture (2600, 2610 and background area 2710) comprises a second non-overlap region (background area 2710), and grid lines of the first non-overlap region and the second non-overlap region are displayed in a base color (yellow).

Regarding claim 5, Furukawa discloses wherein the first overlap region is a right region of the first grid picture, and the second overlap region is a left region of the second grid picture (pg. 3, para. 8; The guide 2110 is provided at the right end of the projection screen 2000, and the guide 2100 is provided at a position separated from the guide 2110 by a specified distance to the left. In the projection screen 2000, areas 2200 and 2210 other than the guides 2100 and 2110 are background areas.).

Regarding claim 6, Furukawa discloses wherein an area of the first overlap region is not greater than half of the first grid picture, and an area of the second overlap region is not greater than half of the second grid picture (illustrated in fig. 2a-2c). 

Regarding claims 10 and 20, Furukawa discloses wherein at least one of the first projector (1000) and the second projector (1500) comprises: 
a processor (pg. 10, para. 6; The CPU 701 executes processing using computer programs and data stored in the RAM 702 and ROM 703, thereby controlling the operation of the entire projection apparatus and executing or controlling each process described above as being performed by the projection apparatus); 
a projection unit (projection unit 1060 of fig. 1), coupled to the processor and configured to project the first grid picture and/or the second grid picture (pg. 3, para. 2; The generation unit 1010 completes the projection screen by arranging guides having the color and shape represented by the information 1120 in the region represented by the information 1120 on the projection screen represented by the signal 1150. Then, the generation unit 1010 sends a signal 1110 representing the completed projection screen to the projection unit 1060. The generation unit 1010 is a graphics controller having an OSD function, for example, like the generation unit 1050.); and 
an input unit (pg. 10, para. 6; computer), coupled to the processor and configured to receive an operation signal and output an operation instruction corresponding to the operation signal to the processor, wherein 
the processor controls the projection unit according to the operation instruction to set numbers, positions, and sizes of the first overlap region and/or the second overlap region within ranges of the first grid picture and/or the second grid picture (pg. 10, para. 6; The CPU 701 executes processing using computer programs and data stored in the RAM 702 and ROM 703, thereby controlling the operation of the entire projection apparatus and executing or controlling each process described above as being performed by the projection apparatus).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 8, 9, 15, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa (JP 2017009762 A).
Regarding claims 3 and 17, Furukawa discloses wherein the recognition color (page 4, 2nd paragraph states; colors of the guides 2100 and 2110 are red (R = 128, G = 0, B = 0), The color of the guides 2600 and 2610 is green (R = 0, G = 128, B = 0) such that when combined the recognition color is yellow) is the same as the base color (page 4, 2nd paragraph; the colors of the background areas 2200, 2210, 2700, and 2710 are yellow).
Furukawa fails to teach wherein the base color is white; however, lacking any criticality It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the recognition and base color to be white in order to quickly identify alignment of the multi-screen projection images.

Regarding claims 4 and 18, Furukawa discloses wherein the test pattern is green (pg. 4, 4th para. the color of the guides 2600 and 2610 is green (R = 0, G = 128, B = 0)).
Furukawa fails to teach wherein the second color is magenta. Lacking any criticality, it appears the process of selecting a particular color seems to be an arbitrary choice; therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the pattern color to be any color the manufacture desires in order to quickly identify alignment of the multi-screen projection images.

Regarding claim 8, Furukawa discloses wherein the test patterns are green (pg. 4, para. 4; The color of the guides 2600 and 2610 is green (R = 0, G = 128, B = 0)) and red (pg. 4, para. 4; the guide 2600 are overlapped (the guide 2110 and the guide 2610 are overlapped). At this time, in order to make the user clearly see whether or not such connection is completed, in FIG. 2, the colors of the guides 2100 and 2110 are red (R = 128, G = 0, B = 0)).
Furukawa fails to teach wherein grids of the first grid picture are filled with black, and grids of the second grid picture are filled with black. Lacking any criticality, it appears the process of selecting a particular color seems to be an arbitrary choice; therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the pattern color to be any color the manufacture desires in order to quickly identify alignment of the multi-screen projection images.


Regarding claims 9 and 19, Furukawa discloses wherein grids of the overlap region (area 2100 to area 2110 from projector 1000) of the first grid picture (2100, 2110 and 2210) and the second grid picture (2600, 2610 and 2710) are filled with color.
Furukawa fails to teach wherein the fill color is gray; however, It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the overlap region with gray so that when the images are in alignment they are quickly recognized by the user.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa (JP 2017009762 A) as applied to claim 1 above, and further in view of Suzuki (JP2011029727).
Regarding claim 7, Furukawa discloses a projection system comprising two projection apparatus (1000 and 1500) that is capable of merging two images into one (illustrated in fig. 2c) via guides on the projected images (illustrated in figs. 2a and 2b).
Furukawa fails to teach wherein a minimum grid width of the first grid picture is equal to one pixel size, and a minimum grid width of the second grid picture is equal to one pixel size.
Suzuki discloses wherein a minimum grid width of the first grid picture is equal to one pixel size (line 188-190; The first projector projects a test pattern that can display the color distribution in units of one pixel), and a minimum grid width of the second grid picture is equal to one pixel size (lines 188-190; the second projector projects a test pattern that can display the color distribution in units of one pixel).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the projection system of Furukawa with the grid size of Suzuki in order to more accurately align the projected images.

Claims 11-14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JP2011029727) in view of Furukawa (JP 2017009762 A).
Regarding claims 11 and 21, Suzuki discloses a projection method, adapted for a projection system comprising a first projector (projector 32 of fig. 4), a second projector (projector 33 of fig. 4), a third projector (lines 339; an image projection system including two projectors 32, 33 will be described, but an image projection system including three or more projectors may be configured), and a fourth projector (lines 339; an image projection system including two projectors 32, 33 will be described, but an image projection system including three or more projectors may be configured), wherein the projection method comprises:
projecting, by the first projector (32), a first grid picture onto a projection surface, wherein the first grid picture (illustrated in fig. a-1) comprises a first right overlap region,
a first lower overlap region (the test patterns of a-1 and a-2 are in the upper right), and a first intersection region, wherein the first intersection region is located at an overlap of the first right overlap region (the test patterns of a-1 and a-2 are in the lower right) and the first lower overlap region (illustrated in figs. 5A and 5B);
projecting, by the second projector (33), a second grid picture onto the projection surface, wherein the second grid picture (illustrated in fig. a-2) comprises a second left overlap region (the test patterns of a-1 and a-2 are in the upper left), a second lower
overlap region (the test patterns of a-1 and a-2 are in the lower left), and a second intersection region, wherein the second intersection region is located at an overlap of the second left overlap region and the second lower overlap region (illustrated in figs. 5A and 5B);
projecting, by the third projector, a third grid picture onto the projection surface, wherein the third grid picture comprises a third upper overlap region, a third right overlap region, and a third intersection region, wherein the third intersection region is located at an overlap of the third upper overlap region and the third right overlap region (examiner notes that although it is not explicitly stated regarding the third projector it is noted that the system would be the same for n... projector);
projecting, by the fourth projector, a fourth grid picture onto the projection surface, wherein the fourth grid picture comprises a fourth upper overlap region, a fourth left overlap region, and a fourth intersection region, wherein the fourth intersection region is located at an overlap of the fourth upper overlap region and the fourth left overlap region (examiner notes that although it is not explicitly stated regarding the third projector it is noted that the system would be the same for n... projector); and
moving the first grid picture, the second grid picture, the third grid picture, and the fourth grid picture to form a blended projection picture, wherein grid lines of the first right overlap region and the first lower overlap region are displayed in a first color (lines 363-364; the projector 32 selects a red (second color) test pattern (second position adjustment pattern) 2R), grid lines of the second left overlap region are displayed in a second color (lines 364-365; the projector 33 selects a green (first color) test pattern (first color). Position adjustment pattern) A case where 2G is selected), grid lines of the second lower overlap region are displayed in the first color (the projector 33 selects a green (first color) test pattern (first color)), wherein
the first color and the second color are complementary colors (green and red are complementary colors), and the third color and the fourth color are complementary colors, so that when the blended projection picture is formed, grid lines of overlap regions of the first to fourth grid pictures are displayed in a recognition color (lines 384-385; e red horizontal line of the test pattern 2R and the horizontal line of the test pattern 2G extend in the left-right direction with one yellow pixel sandwiched between them).
Suzuki fails to teach an outer contour of the first grid picture is rectangular, entire area surrounded by the outer contour of the first grid picture is filled with grids of the first grid picture, an outer contour of the second grid picture is rectangular, and entire area surrounded by the outer contour of the second grid picture is filled with grids of the second grid picture.
Furukawa discloses an outer contour of the first and second grid pictures are rectangular (illustrated in fig. 2a; the guides are strip-shaped or rectangular), and entire area surrounded by the outer contour of the first and second grid pictures is filled with grids of the first and second grid pictures (illustrated in fig. 2a portions 2700 and 2710 have grids).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the projection device of Suzuki with the guides of Furukawa in order to quickly determine projector image alignment. 
Suzuki as modified by Furukawa does not explicitly disclose the details of the third and fourth grid pictures; however, Suzuki discloses that the other projection devices would function in the same manner (pg. 2, 1st paragraph; Although an image projection system including two projectors 30 and 31 will be described here, an image projection system including three or more projectors may be configured.); therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the pattern color of the third and fourth test patterns to be any color the manufacture desires in order to quickly identify alignment of the multi-projector systems projecting multiple images.

Regarding claim 12, Suzuki discloses wherein the first grid picture comprises a first non-overlap region ((green) the horizontal portion of the test pattern in fig. 5B (b-1 to b-4)), the second grid picture comprises a second non-overlap region ((red) the horizontal portion of the test pattern in fig. 5B (b-1 to b-4)), wherein grid lines of the first to fourth non-overlap regions are displayed in a base color (green and red).
Suzuki does not explicitly disclose the details of the third and fourth grid pictures however, Suzuki discloses that the other projection devices would function in the same manner (pg. 2, 1st paragraph; Although an image projection system including two projectors 30 and 31 will be described here, an image projection system including three or more projectors may be configured.); therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the pattern color of the third and fourth test patterns to be any color the manufacture desires in order to quickly identify alignment of the multi-projector systems projecting multiple images.

Regarding claim 13, Suzuki discloses a recognition color (lines 202-203; yellow).
Suzuki fails to teach wherein the recognition color is the same as the base color and is white. Lacking any criticality, it appears the process of selecting a particular color seems to be an arbitrary choice; therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the recognition color to be any color the manufacture desires in order to quickly identify alignment of the multi-screen projection images.

Regarding claim 14, Suzuki discloses wherein the test patterns from the first and second projectors are green and red (lines 363-365; the projector 32 selects a red second color) test pattern (second position adjustment pattern) 2R, and the projector 33 selects a green (first color) test pattern (first color)).
Suzuki fails to teach wherein the second color is magenta and the fourth color is cyan; Lacking any criticality, it appears the process of selecting a particular color seems to be an arbitrary choice; therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the pattern color to be any color the manufacture desires in order to quickly identify alignment of the multi-screen projection images.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, 15 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/           Examiner, Art Unit 2882                                                                                                                                                                                             	12 May 2022

/MICHELLE M IACOLETTI/           Primary Examiner, Art Unit 2882